Title: To Thomas Jefferson from William Duane, 11 April 1806
From: Duane, William
To: Jefferson, Thomas


                        
                            Respected Sir,
                            
                            
                                April 11, 1806
                        
                        
                             I have been requested to state you if asked my opinion of the capacity and standing as a
                            lawyer of Mr John L. Leib of Philadelphia, accident having prevented my waiting on you personally as I had proposed this
                            day, I have taken the liberty of addressing you in this form—Mr. J. L Leib, is much more experienced than either of the
                            young men whom I have heard named; he has had a very Extensive practice which I believe he owed more to his fidelity and a
                            species of pride that rendered him unfit for the dirty work of the profession; he is not an Eloquent man, but he is a man
                            of good taste and very independent mind—He has been on that account removed from a situation which he held in one of the
                            Courts of Philadelphia—These facts I speake from personal Knowlege, and represent to you as well in compliance with the
                            request made as from a personal regard for the man.
                        
                             I propose either before I return to Philadelphia or very soon after, laying before you, a
                            statement of political matters which have fallen within my view during my stay here in the present session of Congress,
                            and after a free and unusually frequent intercourse with active political charcters here—such as will at least afford
                            some ideas of the impressions made on my mind by the state of things and of what I conceive likely to be the result. 
                  I am
                            respected Sir, with affection & attachment Your obt St
                        
                            
                                  Wm Duane
                            
                        
                    